Exhibit 10.3

Execution Form

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

          This Second Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of December 15, 2005 (the “Effective Date”), is by and
among PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

R E C I T A L S:

          WHEREAS, the Borrower, each Lender then a party, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as otherwise
amended, supplemented or modified from time to time prior to the Effective Date
(the “Credit Agreement”), pursuant to which the Lenders have agreed to make
revolving credit loans to, and participate in letters of credit issued for, the
benefit of the Borrower under the terms and provisions stated therein; and

          WHEREAS, the Borrower, the Administrative Agent and each Lender have
determined that, in connection with the regularly scheduled Fall 2005
redetermination of the Borrowing Base, the Borrowing Base should be increased to
$300,000,000; and

          WHEREAS, the Borrower has requested that the Lenders make certain
modifications to the Credit Agreement and permit the Administrative Agent to
enter into certain amendments to other Loan Documents as more particularly set
forth below, subject to the terms and conditions set forth in the Credit
Agreement as amended hereby; and

          WHEREAS, subject to the terms and conditions of this Amendment, each
of the Lenders party hereto and the Administrative Agent have agreed to enter
into this Amendment in order to effectuate such amendments and modifications to
the Credit Agreement and the other Loan Documents;

          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

          Section 1.          Definitions.  Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meaning as in the Credit Agreement.

          Section 2.          Amendments to Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

          (a)          The definition of “Commitment” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to provide as
follows:




 

                     “Commitment” means, for each Lender, the obligation of such
Lender to make Loans to, and participate in Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth opposite such Lender’s name on the Commitment Schedule, as it may be
modified as a result of any assignment that has become effective pursuant to
Section 12.3.2 or as otherwise modified from time to time pursuant to the terms
hereof.”

 

 

 

          (b)          The following definition of “Commitment Schedule” is
hereby inserted in its alphabetically appropriate place in Section 1.1 of the
Credit Agreement:

 

 

 

                       “Commitment Schedule” means the Schedule attached hereto
identified as such.”

 

 

 

          (c)          The definition of “Facility Termination Date” in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
provide as follows:

 

 

 

                       “Facility Termination Date” means December 4, 2010.”

 

 

 

          (d)          The Credit Agreement is hereby further amended by (i)
inserting as the Commitment Schedule to the Credit Agreement the text contained
in Annex 1 attached to this Amendment and (ii) deleting from the signature page
of each Lender the stated amount of each Lender’s Commitment set forth thereon
(and each such Commitment set forth thereon shall cease to be effective from and
after the Effective Date).

 

 

 

          (e)          The Credit Agreement is hereby further amended by
deleting the existing Pricing Schedule attached to the Credit Agreement and
inserting in its place as the new Pricing Schedule to the Credit Agreement the
text contained in Annex 2 attached to this Amendment.

          Section 3.          Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:

 

          (a)          Executed Amendment.  The Administrative Agent shall have
received a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent, the LC Issuer and each Lender.

 

 

 

          (b)          Notes.  The Administrative Agent shall have received a
Note on behalf each Lender that has requested a Note pursuant to Section 2.13
payable to the order of each such requesting Lender.

 

 

 

          (c)          Mortgage Amendments.  The Administrative Agent shall have
received an amendment to each Mortgage in form and substance satisfactory to the
Administrative Agent, duly completed, executed and delivered by PVA Oil & Gas or
PVA Texas, as applicable, in a sufficient number of counterparts for recording,
if necessary, and all documents and instruments required by law or reasonably
requested by the Administrative Agent with respect to such amendment to the
Mortgage (or the underlying Mortgage).

Page 2




 

          (d)          Pledge Amendments.  The Administrative Agent shall have
received from each Pledgor an amendment or supplement to each existing Pledge
Agreement substantially in the form of Exhibit A attached hereto duly executed
and delivered by each such Pledgor.

 

 

 

          (e)          Legal Opinions. The Administrative Agent shall have
received the written legal opinion of (i) Nancy M. Snyder, Esq., as general
counsel to Borrower and the Guarantors, and (ii) Vinson & Elkins L.L.P., as
special counsel to Borrower and the Guarantors, each of which shall be addressed
to the Administrative Agent, the LC Issuer and the Lenders and shall be in form
and substance satisfactory to the Administrative Agent.

 

 

 

          (f)          Other Conditions.  The Borrower shall have confirmed and
acknowledged to the Administrative Agent, the LC Issuer and the Lenders, and by
its execution and delivery of this Amendment the Borrower does hereby confirm
and acknowledge to the Administrative Agent and the Lenders, that (i) the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite corporate action on the part of the Borrower; (ii) the Credit
Agreement and each other Loan Document to which it is a party constitute valid
and legally binding agreements enforceable against the Borrower in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity; (iii) the representations and
warranties made by the Borrower or any other Loan Party contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof; and
(iv) no Default or Unmatured Default exists under the Credit Agreement or any of
the other Loan Documents.

          Section 4.          Consent to Amendment of Loan Documents.  The LC
Issuer and each Lender that is a party hereto expressly authorizes and consents
to the execution and delivery by the Administrative Agent of any and all
additional Loan Documents or amendments to existing Loan Documents specified in
the foregoing Section 3 of this Amendment or that may be reasonably necessary in
furtherance of the purposes of implementing the amendments set forth in this
Amendment.  To the extent required by the Credit Agreement, the Lenders party
hereto acknowledge that this consent shall satisfy Section 8.2 of the Credit
Agreement.

          Section 5.          Increase of Borrowing Base.

 

          (a)          The Borrowing Base shall be increased to $300,000,000
from and after the Effective Date until the Borrowing Base shall be otherwise
redetermined in accordance with the Credit Agreement.

 

 

 

          (b)          Both the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to clause (a) of this Section 5
constitutes the regularly scheduled Borrowing Base redetermination for Fall 2005
(and shall not constitute a special redetermination of the Borrowing Base
pursuant to Section 2.21(v) of the Credit Agreement).

Page 3




          Section 6.          Ratification of Credit Agreement.  Except as
expressly amended, modified or waived by this Amendment, the terms and
provisions of the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall continue in full force and effect.

          Section 7.          Expenses.  The Borrower agrees to pay on demand
all expenses set forth in Section 9.6 of the Credit Agreement.

          Section 8.          Miscellaneous.  (a) On and after the effectiveness
of this Amendment, each reference in each Loan Document to “this Agreement”,
“this Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”,
“hereunder”, “hereof” or words of like import, referring to such Loan Document,
and each reference in each other Loan Document to “the Credit Agreement”, “the
Notes”, “the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, the Notes,
or the Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean
and be a reference to such Loan Document, the Credit Agreement, the Notes, the
Mortgage, the Guaranty, the Pledge Agreement or any of them, as amended or
otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any default of
the Borrower or any right, power or remedy of the Administrative Agent or the
Lenders under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents; (c) this Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement; and
(d) delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

          Section 9.          Severability.  Any provisions of this Amendment
held by court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provisions so held to be invalid or unenforceable.

          Section 10.          Applicable Law; Entire Agreement.  THIS AMENDMENT
AND EACH OTHER LOAN DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF
THE CONFLICTS OF LAW), BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

          Section 11.          Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of the Agents, the LC Issuer, the
Lenders and the Borrower and their respective successors and assigns.

Page 4




          Section 12.          Counterparts.  This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. 

          Section 13.          Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

          Section 14.          NO ORAL AGREEMENTS.  THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 5




EXECUTED as of the day and year first above written.

 

BORROWER:

 

 

 

 

PENN VIRGINIA CORPORATION

 

 

 

 

By:

/s/ Frank A. Pici

 

 

--------------------------------------------------------------------------------

 

Name:

Frank A. Pici

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS

 

 

 

 

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A.
(Main Office Chicago)),
as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

--------------------------------------------------------------------------------

 

Name:

Charles Kingswell-Smith

 

Title:

Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay Buckman

 

 

--------------------------------------------------------------------------------

 

Name:

Jay Buckman

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lorne Gartner

 

 

--------------------------------------------------------------------------------

 

Name:

Lorne Gartner

 

Title:

Authorized Signatory

S - 1




 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Douglas R. Littman

 

 

--------------------------------------------------------------------------------

 

Name:

Douglas R. Littman

 

Title:

Managing Director

 

 

 

 

and

 

 

 

 

 

By:

/s/ Betsy Jocher

 

 

--------------------------------------------------------------------------------

 

Name:

Betsy Jocher

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., successor by merger to Fleet National Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert D. Valbona

 

 

--------------------------------------------------------------------------------

 

Name:

Robert D. Valbona

 

Title:

Managing Director

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

By:

/s/ Huma Vadgama

 

 

--------------------------------------------------------------------------------

 

Name:

Huma Vadgama

 

Title:

Vice President

 

 

 

 

 

 

 

UFJ BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Clyde L. Redford

 

 

--------------------------------------------------------------------------------

 

Name:

Clyde L. Redford

 

Title:

Senior Vice President

S - 2




 

FORTIS CAPITAL CORP.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

--------------------------------------------------------------------------------

 

Name:

David Montgomery

 

Title:

Senior Vice President

 

 

 

 

and

 

 

 

 

 

By:

/s/ Trond Rokholt

 

 

--------------------------------------------------------------------------------

 

Name:

Trond Rokholt

 

Title:

Managing Director

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

--------------------------------------------------------------------------------

 

Name:

Raymond Ventura

 

Title:

Deputy General Manager

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Dustin S. Hansen

 

 

--------------------------------------------------------------------------------

 

Name:

Dustin S. Hansen

 

Title:

Assistant Vice President

S - 3




ACKNOWLEDGMENT BY GUARANTORS

          Each of the undersigned Guarantors hereby (i) consents to the terms
and conditions of that certain Second Amendment to Amended and Restated Credit
Agreement dated as of December 15, 2005 (the “Second Amendment”), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the Second Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, and (iv) represents
and warrants that (a) no Default or Unmatured Default has occurred and is
continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Second Amendment.

 

PENN VIRGINIA HOLDING CORP.,

 

a Delaware corporation

 

 

 

PENN VIRGINIA OIL & GAS

 

CORPORATION, a Virginia corporation

 

 

 

 

PENN VIRGINIA OIL & GAS GP LLC,

 

a Delaware limited liability company

 

 

 

 

PENN VIRGINIA OIL & GAS LP LLC,

 

a Delaware limited liability company

 

 

 

 

PENN VIRGINIA OIL & GAS, L.P.,

 

a Texas limited partnership

 

 

 

 

 

By Penn Virginia Oil & Gas GP LLC,

 

 

a Delaware limited liability company, as its

 

 

general partner

 

 

 

 

 

 

 

By

/s/ Frank A. Pici

 

 

--------------------------------------------------------------------------------

 

Name:

Frank A. Pici

 

Title:

Vice President and Chief Financial Officer

S - 4